Citation Nr: 0316467	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus, including 
as secondary to service-connected hearing loss.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The RO denied entitlement to service connection 
for tinnitus, and an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that a VA examination is in order.  A review 
of the file shows that the veteran was afforded several VA 
examinations in August 2001, but the examiners did not have 
an opportunity to review the claims file.  One of the 
examiners specifically noted the difficulty in making an 
opinion based on a lack of information.  The service medical 
records, which were not available on examination, show that 
the veteran had a simulator explode close to his head causing 
partial deafness in the right ear.  Given the lack of medical 
opinions, the evidence of record is insufficient to decide 
the issue of service connection with any certainty.  Since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), a 
veteran is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Since a nexus opinion has not been obtained, additional 
development is in order.

The Board also finds that an examination is in order since 
the veteran has alleged entitlement to service connection for 
tinnitus as secondary to service-connected hearing loss.  
Under 38 C.F.R. § 3.310(a) (2002), service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  Judicial 
interpretation of the matter of secondary service connection, 
embodied in 38 C.F.R. § 3.310, requires consideration of 
whether or not a service- connected disability either causes 
or aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

These considerations require development of the medical 
record, inasmuch as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In this case, it is 
essential for the examiner to have access to the medical 
evidence of record in order to make a specific determination 
in this regard.  

A June 2000 private medical report is associated with the 
claims file.  However, the report is in Spanish and an 
English translation has not been provided.  Therefore, on 
remand, the RO should secure a translation of the report.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The June 2000 private medical reports 
currently incorporated into the veteran's 
claims folder that are in Spanish need to 
be translated into English.  The original 
Spanish versions attached with the 
English translations then should be 
reincorporated into the veteran's claims 
file.  In the event that during this 
process additional documents in Spanish 
become associated with the claims folder, 
the RO must ensure that the same appear 
with an English translation so attached.  
While certain records requiring 
translation have been identified, the RO 
should review the claims folder in its 
entirety and ensure that any outstanding 
records are translated.

3.  The veteran should be afforded a VA 
ear, nose, and throat examination by an 
appropriate medical specialist or on a 
fee basis if necessary to determine the 
current nature, extent of severity, and 
etiology of his tinnitus.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran's 
tinnitus is related to service, or if 
pre-existing service, was aggravated 
thereby.  

The examiner should indicate the date of 
onset of tinnitus.  The examiner is 
requested to review the record and to 
express an opinion as to whether it is at 
least as likely as not that the tinnitus 
is causally related to the service-
connected hearing loss.  If no such 
causal relationship is shown to exist, 
the examiner must be requested to express 
an opinion as to whether the service-
connected bilateral hearing loss 
aggravates tinnitus.  If such aggravation 
is determined to be present, the examiner 
must address the following medical 
issues:

(1) The baseline manifestations which are 
due to tinnitus;

(2) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to the service-connected bilateral 
hearing loss based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of tinnitus are proximately due to the 
service-connected bilateral hearing loss.

If it is not medically feasible to make 
such determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  

The examiner is requested to indicate the 
clinical basis for his or her opinion.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report should 
be typed. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for tinnitus to 
include as secondary to service-
connected bilateral hearing loss 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  

The RO should also readjudicate the 
issue of entitlement to an increased 
evaluation for bilateral sensorineural 
hearing loss.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).   

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


